DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “A recording medium which stores a program for causing a game device”, under the broadest reasonable interpretation, includes transitory signals that do not fall within any statutory category because they do not possess concrete structure that would qualify as a device, a tangible article or commodity, and/or qualify as a composition of matter.  It follows that the subject matter which includes a transitory signal does not fall within any statutory category (see MPEP 2106.03 – citing In re Nujiten, 500 F.3d 1346 and Mentor Graphics Corp v. EVE-USA, Inc., 851 F.3d 1275, 1294).   The Examiner recommends the limitation be amended to “A non-transitory recording medium which stores a program for causing a game device” to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt et al. (US 8,298,081 B1).
Regarding claim 1, Merritt discloses a game device comprising: a control section, a storage section, and a display section, wherein the control section is configured to, by executing a program stored in the storage section:
display an image of spin of a reel in a first display area of the display section (see Merritt, step 102, 112, 114 of Fig. 4, col. 21: ln 30-35), and 
update, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Merritt, col. 13: ln 28-37, wherein the triggering event or qualifying conditions may be selected outcome of one or more indicia on a display device in the primary game), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Merritt, Fig. 5(a-b), col. 21: ln 36-45; col. 22: ln 10-38, wherein the first display area is a first layer of the primary display device and the secondary display area is the target symbols, and wherein the privilege is initiating a free games bonus).
Regarding claim 2, Merritt discloses the game device according to claim 1, wherein the privilege is a right to play a bonus game (see Merritt, Fig. 5(a-b), col. 22: ln 52-61).
Regarding claim 5, Merritt discloses the gaming device of claim 1, wherein the control section is configured to further display, when the privilege is awarded, an image corresponding to the privilege at the first position (see Fig. 5(b), col. 22: ln 47-67, wherein the privilege is awarded as indicated by 120(a, e); 122(a,e) including an updated image notifying the player that a free game bonus has been triggered).
Regarding claim 6, Merritt discloses a game control method which is performed in a game device including a control section, a storage section, and a display section, wherein the game control method comprising:
the control section displaying an image of spin of a reel in a first display area of the display section (see Merritt, step 102, 112, 114 of Fig. 4, col. 21: ln 30-35), and 
the control section updating, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Merritt, col. 13: ln 28-37, wherein the triggering event or qualifying conditions may be selected outcome of one or more indicia on a display device in the primary game), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Merritt, Fig. 5(a-b), col. 21: ln 36-45; col. 22: ln 10-38, wherein the first display area is a first layer of the primary display device and the secondary display area is the target symbols, and wherein the privilege is initiating a free games bonus).
Regarding claim 7, Merritt discloses a recording medium which stores a program for causing a game device including a control section, a storage section, and a display section to execute a game control method, the game control method including:
the control section displaying an image of spin of a reel in a first display area of the display section (see Merritt, step 102, 112, 114 of Fig. 4, col. 21: ln 30-35), and 
the control section updating, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Merritt, col. 13: ln 28-37, wherein the triggering event or qualifying conditions may be selected outcome of one or more indicia on a display device in the primary game), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Merritt, Fig. 5(a-b), col. 21: ln 36-45; col. 22: ln 10-38, wherein the first display area is a first layer of the primary display device and the secondary display area is the target symbols, and wherein the privilege is initiating a free games bonus).
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmon et al. (US 2019/0096168 A1).
Regarding claim 1, Salmon discloses a game device (see Salmon, gaming machine 10 of Fig.  2, 0035), comprising: a control section (see Salmon, game controller 60 of Fig. 1, 0034), a storage section (see memory 103 of Figs. 3-4), and a display section (see displays 106 of Fig.3, 0037), wherein the control section is configured to, by executing a program stored in the storage section:
display an image of spin of a reel in a first display area of the display section (see Salmon, step 300 of Fig. 7, 0067), and 
update, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Salmon, Fig. 6(a-c)), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Salmon, Fig. 6(a-c), 0061-0064, wherein the first display area is the base game 33 array and the second display area is a bonus array 30 and the privilege is a dynamically generated visual element 31 of the bonus array).
Regarding claim 3, Salmon discloses the game device according to claim 1, wherein the control section is configured to further update, when the privilege is awarded, a display of the second display area such that a display of the symbol displayed at the second position is erased (see Salmon, Fig. 6d, 0065, wherein the animated removal of the visual element is a display of the symbol at the second position is erased), and the position where the display of the symbol is erased is occupied by another symbol (see Salmon, 0065, wherein the another symbol is a visual element that re-occupies the symbol display position).
Regarding claim 4, Salmon discloses the game device according to claim 1, wherein the control section is configured to further update, in a case where a second symbol is displayed in the first display area when the spin of the reel is stopped, the data stored in the storage section such that a content of a privilege for a symbol displayed in the second display area according to a position at which the second symbol is displayed in the first display area is upgraded (see Salmon, Fig. 6d, 0065, 0066, wherein the ‘diamond $’ symbol is a case of a second symbol displayed in the first display area and provides a content of a privilege to upgrade the visual element by modifying it from a value of “250” to “500”).
Regarding claim 5, Salmon discloses the game control method according to claim 1, wherein the control section is configured to further display, when the privilege is awarded, an image corresponding to the privilege at the first position (see Salmon, Fig. 6d, 0065, wherein the ‘diamond $’ is an image corresponding to the privilege at the first position).
Regarding claim 6, Salmon discloses a game control method which is performed in a gaming device (see Salmon, gaming machine 10 of Fig. 2 and 7, 0035) including a control section (see Salmon, game controller 60 of Fig. 1, 0034), a storage section (see memory 103 of Figs. 3-4), and a display section (see displays 106 of Fig.3, 0037), wherein the game control method comprising:
the control section displaying an image of spin of a reel in a first display area of the display section (see Salmon, step 300 of Fig. 7, 0067); and 
the control section updating, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Salmon, Fig. 6(a-c)), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Salmon, Fig. 6(a-c), 0061-0064, wherein the first display area is the base game 33 array and the second display area is a bonus array 30 and the privilege is a dynamically generated visual element 31 of the bonus array).
Regarding claim 7, Salmon discloses a recording medium which stores a program for causing a game device including a control section (see Salmon, 0039, 0043), a storage section (see memory 103 of Figs. 3-4), and a display section (see displays 106 of Fig.3, 0037) to execute a game control method, the game control method including:
the control section displaying an image of spin of a reel in a first display area of the display section (see Salmon, step 300 of Fig. 7, 0067); and 
the control section updating, in a case where a first symbol is displayed in the first display area when the spin of the reel is stopped (see Salmon, Fig. 6(a-c)), data stored in the storage section such that a privilege corresponding to a symbol displayed at a second position in a second display area of the display section which corresponds to a first position at which the first symbol is displayed in the first display area is awarded to a player (see Salmon, Fig. 6(a-c), 0061-0064, wherein the first display area is the base game 33 array and the second display area is a bonus array 30 and the privilege is a dynamically generated visual element 31 of the bonus array).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715     

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715